Title: To George Washington from Thomas Hanson Marshall, 8 March 1770
From: Marshall, Thomas Hanson
To: Washington, George



Sir
March the 8th 1770

On my way to my Quarter on this side (this day) I observed several Valuable Trees &c. cut down Worked and Working up, on my Land; as thay are on that Part the Land we was on Making An Exchange, for the Same Quantity in Maryland, Induses me to Immagen, you miss apprehended me in my offer’s to you Relative to the same. Which I Remember well was neare as Followes, when I was at your House, I made this offer, that I would Exchange the Land I held Between the Mane Rode and Potomack River, for the same Quantity of Land (off Mr Alexanders) to be Laid off Sutable to my Plantation in Maryland, Provided I could have the same in Immediate Use, which was then Agreed to, Provided Mr Alexander could so Dispose the same; At Poseys sale You mentioned to me, you should be Glad to have that Matter setled Before you Went down the Cuntry, as you wanted (If the Exchange could be now made) to order sum Rales &ca cutt off the Part of Land, on which we Prevailed on Mr Alexander to cross the Rivr with me that Evining, in order to Look at the Land, and the Part I would Exchange for, which he did, thô then did not chuse to give Any Determined Answar, On my Seing You the Next Day (at the Sale) I acquanted you Therewith, on which you seemed still desirous of being in sum Sertenty before you Left home, I then tould you, Immagened i⟨t⟩ Would make Litle Differance, for as soon as Mr Alexander

shou⟨ld⟩ agree to the Part I was to Take of his Land, I would then Ac⟨quant⟩ Mr Land Washington thereof, when he might Proceed as you ⟨should⟩ Instruct. I never could Get any Sertenty from Mr Alexand⟨er, Consequently⟩ could not give any such Information. Indeed on the first of Jany ⟨last I sent⟩ to Mr Alexander ⟨Pres⟩sing him to Let me be on sum Sertenty ⟨Inclosing him⟩ a Ruff Dr⟨aft of⟩ the Plat of h⟨is Lan⟩d Shewing the Part ⟨I would have⟩ ⟨mutilated⟩ Would be made use of, until the Within Mentioned ⟨Proposal⟩ was Complyed with. However As I impute this affair to sum Miss apprehension, Hope You will order a Stop, to Any further Damage, & Make No Doubt but you will Likewise make Satisfaction for what is already dun. I am Sir Your Most Hble servt

Tho. Han. Marshall

